TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-15-00268-CV



                                    In re People Paul West Kimmell


                          ORIGINAL PROCEEDING FROM LLANO COUNTY



                                MEMORANDUM OPINION


                    A document entitled “Habeas Corpus Declaration of New Facts set Certain Supported

by Law Briefs” was filed with this Court requesting that we grant the following relief:


        A. ORDER making VOID all issues and Orders established in the Third Precinct
        Court. B. ORDER compelling Texas Attorney General Ken Paxton to make
        reasonable Mediation for Final Settlement and Closure which is a Reasonable,
        Rational and Logical for the Public Interest of the People as laid out in the Preamble
        of State of Texas Constitution hereby Applied.


This appears to be an original application for writ of habeas corpus filed for the first time in this

court of appeals rather than an appeal of a ruling on an application for writ of habeas corpus filed

in a trial court.

                    We lack jurisdiction over this application. The courts of appeals in Texas lack

jurisdiction to consider a post-conviction application for the writ of habeas corpus in felony

cases and in cases in which the applicant seeks relief from an order or judgment of conviction

ordering community supervision. See Tex. Code Crim. Proc. arts. 11.07, 11.072; see also Ex parte

Williams, 561 S.W.2d 1, 2 (Tex. Crim. App. 1978); In re Briscoe, 230 S.W.3d 196, 196-97
(Tex. App.—Houston [14th Dist.] 2006, orig. proceeding). We also lack original jurisdiction over

habeas applications complaining of confinement on a misdemeanor charge. See Tex. Code Crim.

Proc. art. 11.09.

               We dismiss this application for lack of jurisdiction.




                                              Jeff Rose, Chief Justice

Chief Justice Rose, Justices Goodwin and Field

Filed: June 24, 2015




                                                 2